UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6064


JOHN TAYLOR TYER,

                    Petitioner - Appellant,

             v.

ERIC WILSON, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:17-cv-00294-AWA-DEM)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Taylor Tyer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Taylor Tyer, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and denying his 28 U.S.C. § 2241 (2012)

petition without prejudice for lack of jurisdiction. We have reviewed the record and find

no reversible error. Accordingly, although we grant leave to proceed in forma pauperis,

we affirm for the reasons stated by the district court. Tyer v. Wilson, No. 2:17-cv-00294-

AWA-DEM (E.D. Va. filed Dec. 5, 2017 & entered Dec. 7, 2017); see United States v.

Wheeler, 886 F.3d 415, 423 (4th Cir. 2018) (holding that savings clause of 28 U.S.C. §

2255(e) (2012) is jurisdictional provision). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2